UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1157



S & K TRADING & CONSULTING, INCORPORATED,

                                               Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA;       UNITED     STATES
DEPARTMENT OF AGRICULTURE,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Andre M. Davis, District Judge.
(1:06-cv-01316-AMD)


Submitted:   July 31, 2007               Decided:   November 21, 2007


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas S. Hood, HOOD & SCHOLNICK, P.A., Towson, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, Neil R.
White, Assistant United States Attorney, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            S & K Trading & Consulting, Inc. (“S & K”) appeals the

district court’s order granting Defendants’ motion to dismiss its

claim brought pursuant to the Federal Tort Claims Act, 28 U.S.C.

§§ 2671-2680 (2000) (“FTCA”). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated

by the district court.    See S & K Trading & Consulting, Inc. v.

United States, No. 1:06-cv-01316-AMD (D. Md. Feb. 6, 2007).    Even

if S & K’s claim was not barred by the FTCA’s misrepresentation

exception, its claim would nonetheless fail since S & K is unable

to establish that Defendants owed to it an actionable duty under

the FTCA.      See 28 U.S.C. § 2674 (2000) (providing that the

Government shall be liable “in the same manner and to the same

extent as a private individual under like circumstances”); see also

United States v. Smith, 395 F.3d 516, 519 (4th Cir. 2005) (holding

that this court “may affirm on any grounds apparent from the

record”).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                                - 2 -